Citation Nr: 1226811	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-02 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for residuals of bilateral frostbite of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In his January 2008 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in May 2009, the RO informed the Veteran of a Board hearing scheduled in June 2009.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2011).

In July 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the July 2011 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's neuropathy of the bilateral lower extremities did not have onset in active service, did not manifest within one year of separation from active service, and is not otherwise etiologically related to his service.


CONCLUSION OF LAW

The criteria for service connection for residuals of bilateral frostbite of the feet have not been met.  38 U.S.C.A. §§ 1131, 1132, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including organic neurological diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997).  As long as the condition is noted at the time a veteran was in service such noting need not be reflected in any written documentation, either contemporaneous to service or otherwise.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id.  

Throughout the claim and appeal process, the Veteran has asserted that his current bilateral lower extremity disability, specifically the numbness, tingling, and pain in his feet, bilaterally, is the result of frostbite which occurred in-service.  In this regard, with disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Here, the Veteran has been diagnosed with neuropathy of the lower extremities, which he believes is related to his time in military service.  Specifically, he contends that during service, he suffered from bilateral frostbite and since that time, he has experienced numbness in his feet, bilaterally.  

Service treatment records reveal that in January 1978, the Veteran complained of numbness to the distal end of all phalanxes on both feet.  He was exposed to freezing temperatures for long periods and had complained of symptoms since that time.  Upon examination with using a needle, the Veteran had some feeling of pressure but had no pain.  The skin of the second phalanx of the right foot was burned and the epidermis was flaking.  The Veteran was diagnosed with frostbite symptoms.

A month later in February 1978, a service treatment report indicated that the Veteran complained of frostbite of his feet, bilaterally.  At that time, he was diagnosed with paresthesia.

In April 1979, a service treatment report noted the Veteran's complaint of blood blisters on both his feet.  He was diagnosed with blood blisters bilaterally of his feet on the ball region of the first digit on his soles.

The earliest complaint of numbness or tingling in the feet of record, post-service, is dated from an April 25, 2002 VA outpatient treatment report.  The record also reflects that on April 26, 2002, the Veteran submitted his original claim for service connection for residuals of bilateral frostbite of the feet.  These complaints were made over two decades after separation from active service.

The Veteran was afforded a VA examination in November 2007.  The examiner reviewed the Veteran's claims file, to include service treatment records and post-treatment medical records.  In this regard, the examiner explicitly noted the Veteran's in-service diagnoses of frostbite, paresthesia, and blood blisters.  She also clearly noted his post-service polysubstance abuse.  She referenced a December 1999 note, which indicated that the Veteran was "drinking up to 6 forty ounce beers daily and smoking $30 cocaine every other day.  Reports a remote history of marijuana use.  Smokes 1 pack of cigarettes daily and has no interest in quitting at this time."  The VA examiner indicated that the Veteran had at least two other detox admissions since then, in 2002 and 2005.  Pursuant to a physical examination, the VA examiner diagnosed the Veteran with neuropathy of the lower extremities.  

With respect to the etiology of this condition and based on the evidence above, the examiner opined, "[d]ue to [the Veteran's] significant past history of smoking, alcohol and other substance abuse, it is less likely than not that the neuropathy of his lower extremities is due to cold exposure in the military, and more like than not caused by the history of polysubstance abuse."

In this case, the Board notes that the Veteran went more than two decades after service before reporting, or receiving documented treatment for, the claimed disability of the lower extremities.  He has reported a continuity of symptomatology since service and is competent to state that he experienced numbness, tingling, and pain in his feet, as he is reporting his observations as they comes through his senses.  Just because lay evidence is competent, however, does not mean that it is necessarily of high probative value.  Here, the probative value of the Veteran's contentions is significantly reduced by the very extensive length of time between separation from service and his initial complaint and treatment.  See Maxson v. Gober, supra; see also Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

Moreover, the Board finds that the Veteran's lay contentions - which constitute the only evidence of record, lay or medical, in support of his claim - are very substantially outweighed by the VA examiner's opinion.  This examiner reviewed the entire claims file, provided an opinion that is consistent with the 20-plus year gap between service and initial complaints and treatment, and offered a detailed rationale for that opinion.  As contrasted with the Veteran's lay contentions, even if considered credible, this medical opinion has very substantial probative value and weight.  This medical opinion leads the Board to the conclusion that the Veteran's current disability is not related to any incident or medical findings shown in service.

Based on the above, given the absence of continuity of symptomatology and, importantly, any favorable medical nexus opinion regarding his complaints and active duty, the Board finds that the preponderance of the evidence is against a grant of service connection for residuals of bilateral frostbite of the feet, and the claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran in May 2002 and August 2011.  In this regard, the July 2011 Board Remand instructed the RO to notify the Veteran of the information and evidence needed to substantiate the claim for service connection for bilateral frostbite of the feet.  The May 2012 supplemental statement of the case (discussed fully below) indicated that the Veteran was provided with such notice in an August 5, 2011 correspondence.  This letter is not associated with the physical claims file or the Veteran's virtual file.  Regardless, the Veteran's own representative noted the Veteran's receipt of the August 5, 2011 notice in a Post-Remand Brief, dated July 2012, and did not allege any inadequacies of notification.  Indeed, the Veteran has actual knowledge of the information and evidence needed to substantiate his service connection claim, as they were originally provided to him in the May 2002 notice letter.  The Board thus finds no basis to remand this case for additional notification.

The May 2002 notice did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denial of service connection, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that service connection is not warranted for the claims for service connection at issue on this appeal, no ratings or effective dates will be assigned, and any questions as to such assignments are rendered moot.  

Simply stated, the Veteran has been provided sufficient notice under 38 C.F.R. § 3.159(b).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Here, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

In November 2007, the Veteran underwent a VA examination.  The Board has reviewed the examination report, which includes all relevant findings necessary to evaluate the claim adjudicated herein.  As such, the report is deemed adequate for rating purposes.  See Barr v. Nicholson, supra.

The July 2011 Remand also instructed the RO to readjudicate the claim on appeal based on the merits as a direct service connection claim.  A supplemental statement of the case from May 2012 is associated with the claims file and the RO has substantially complied with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the above, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  









ORDER

Entitlement to service connection for residuals of bilateral frostbite of the feet is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


